Name: Commission Regulation (EEC) No 2039/86 of 30 June 1986 amending Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  regions of EU Member States;  economic policy;  Europe
 Date Published: nan

 No L 173/64 Official Journal of the European Communities 1 . 7 . 86 COMMISSION REGULATION (EEC) No 2039/86 of 30 June 1986 amending Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 10 (5) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2835/77 is hereby amended as follows : 1 . Article 4 (3) is replaced by the following : ' 3 . In Spain , in the province of Badajoz and Zara ­ goza, applications for aid for the 1986/87 marketing year may be lodged up to 31 July 1986.' 2 . The third paragraph of Article 5 is replaced by the following : 'For the 1986/87 marketing year, in the Spanish provinces of Badajoz and Zaragoza checks shall cover the areas harvested.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Council Regulation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat (3), as last amended by Regulation (EEC) No 1583/86 (4), allocates aid in the Spanish provinces of Badajoz and Zaragoza also ; whereas those provinces were included in May 1986 in the list of regions of Spain which may qualify for aid for durum wheat ; whereas that belated decision requires that certain provisions of Commission Regulation (EEC) No 2835/77 (5), as last amended by Regulation (EEC) No 2511 /83 (6), should be amended, in particular as regards the deadline for the declaration of areas sown with durum wheat and checks relating thereto ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 14 . 5 . 1986, p. 29 . 0 OJ No L 351 , 21 . 12 . 1976, p. 1 . (4) OJ No L 139 , 24 . 5 . 1986, p. 40 . O OJ No L 327, 20 . 12 . 1977, p. 9 . 6 OJ No L 248 , 8 . 9 . 1983 , p. 17 .